Citation Nr: 1100142	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-34 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for postoperative right 
lung resection, status post lung cancer, claimed as due to 
asbestos exposure. 
 
2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease at L1-L5 from March 18, 2005 to July 
14, 2009. 
 
3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease at L1-L5 from July 15, 2009.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to January 1962.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an October 2005 rating 
decision of the VA Regional Office (RO in Los Angeles, California 
that, among other things, denied service connection for post 
operative resection of the right lung, status post lung cancer, 
claimed as secondary to asbestos exposure.  That rating 
determination granted service connection for degenerative disc 
disease at L1-L5, evaluated as 10 percent disabling, as well as 
peripheral neuropathy of the left lower extremity associated with 
degenerative disc disease at L1-L5, rated 10 percent disabling.

The Veteran was afforded an informal conference with a VA 
decision review officer in June 2007. 

A Board decision dated in June 2009 denied an evaluation in 
excess of 10 percent for right hip bursitis, evaluated as 
disabling, and an evaluation in excess of 20 percent for 
residuals of femur fracture, left hip bursitis, which had also 
been on appeal.  The issues of entitlement to service connection 
for post operative right lung resection, status post lung cancer, 
due to asbestos exposure, and a higher rating for degenerative 
disc disease at L1-L5 were remanded for further development.  

An RO rating decision dated in July 2010 granted a 20 percent 
evaluation for degenerative disc disease at L1-L5, effective from 
July 15, 2009.

Following review of the record, the issue of entitlement to 
service connection for postoperative right lung resection, status 
post lung cancer, claimed as due to asbestos exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

1.  Degenerative disc disease at L1-L5 has been reasonably 
manifested by functional flexion to 45 degrees, localized 
tenderness, antalgic gait, lumbar flattening and list, muscle 
spasm, guarding, and pain with repetitive motion since March 18, 
2005; a uniform rating is appropriate.

2.  There is no evidence of incapacitating episodes related to 
degenerative joint disease at L1-L5 and ankylosis is not 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for degenerative disc 
disease at L1-L5 from March 18, 2005 to July 14, 2009 are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010)

2.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease at L1-L5 from July 15, 2009 are not 
met.. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the symptoms associated with service-
connected lumbar disc disease are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  



Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice requirements of the VCAA apply to all 
elements of a claim for a higher rating including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by a letter dated in June 2005, 
supplemented by correspondence in May 2008 and June 2009 that 
addressed the required notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.  Notice regarding the effective date elements of the 
claim was sent to the Veteran in March 2006 and thereafter. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these 
reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Private clinical records have been associated with the 
claims folder and thoroughly reviewed.  VA outpatient records 
dating from 2003 are included in the record.   The Veteran 
underwent a VA examination in July 2005.  Pursuant to the Board's 
June 2009 remand, the Veteran was afforded a VA compensation and 
pension examination in July 2009.  This examination is determined 
to be adequate for rating purposes.  The evidence in the claims 
folder, including the appellant's statements, has been carefully 
considered.  Neither he nor his representative has indicated that 
there is outstanding evidence that has not been received or 
considered.  The Board is not aware of the existence of any 
additional relevant evidence that has not been obtained.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. See 
38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 
F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(2002).  As such, the claim is ready to be considered on the 
merits.

Law and Regulations

Historically, an October 2005 rating decision granted service 
connection for degenerative disc disease of the lumbar spine at 
L1-L5.  The Veteran is currently in receipt of a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4 (2010).  The Board attempts to determine the 
extent to which the Veteran's service-connected disability 
adversely affects ability to function under the ordinary 
conditions of daily life and is based, as far as practicable, on 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.10 (2010).  

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern. See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). However, in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the Court noted an important distinction 
between an appeal involving a claimant's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the propriety 
of the initial rating assigned, evaluation of the medical 
evidence since the effective date of the grant of service 
connection is required. See Fenderson, 12 Vet. App. at 126.  In 
claims for a higher rating, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the claim was filed until a 
final decision is made. See Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007). 

Under the General Rating Formula for diseases and injuries of the 
thoracolumbar spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height. 

A 20 percent rating requires that forward flexion of the 
thoracolumbar spine be greater than 30 degrees but not greater 
than 60 degrees; or, that the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, that 
there be muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires that forward flexion of the 
thoracolumbar spine is 30 degrees or less; or there is favorable 
ankylosis of the entire thoracolumbar spine.  Higher ratings 
require unfavorable ankylosis of either the entire thoracolumbar 
spine or unfavorable ankylosis of the entire spine, including the 
cervical portion. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  Note 1 provides that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  Note 2 provides that, for VA 
compensation purposes, the combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  Note 4 provides that 
range of motion measurements are to be rounded to the nearest 
five degrees.  Note 6 provides that disability of the 
thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability. 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Note (2), (See also Plate V). 38 C.F.R. § 4.71a.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees, and 240 degrees for the 
thoracolumbar spine.  The normal ranges of motion for each 
component of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range of motion.

Degenerative disc disease may alternatively be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under that formula, a 60 percent rating 
requires incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months; a 40 percent rating 
requires incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months; 
and a 20 percent rating requires incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months. Id.

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. See Note 
(1) Id. 

When evaluating musculoskeletal disabilities, VA must consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any 
form of arthritis, painful motion is an important factor of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint. See 38 
C.F.R. § 4.59 (2010).

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2010).

Factual Background

A radiology report of the lumbar spine dated in July 2005 from T. 
Divakaran, M.D., shows that the Veteran had normal vertebral 
alignment.  No compressions were seen.  There were large anterior 
osteophytes noted from L1 to L5.  There was mild disc space 
narrowing at L2-l3 and at L4-L5.  The posterior arches were 
intact.  Facet joint arthritic changes were noted at L4-L5 and 
L5-S2.  Impressions were rendered of moderately advanced 
degenerative spondylosis, L1 to L5, disc degeneration at L2-L3 
and L4-L5, and facet joint arthritis at L4-L5 and L5-S1.  

The appellant was afforded a VA examination in July 2005.  He 
related that he had low back pain that was constant and travelled 
into the left lower extremity.  The pain was described as burning 
and sharp with an intensity of eight to 10 on a 10 scale.  The 
appellant said that pain was spontaneous but also occurred with 
driving, standing and sitting.  He related that it was somewhat 
relieved by Motrin, and that he could function with pain.  It was 
reported that bed rest had not been recommended.  The Veteran 
stated that he had lost time from work.  

On examination of the thoracolumbar spine, it was reported that 
there was no radiation of pain with movement.  No muscle spasm 
was noted.  Tenderness was elicited from L1 to L5 in the midline 
and to the left of L1 to L5, and to the right of L5.  Straight 
let raising was positive.  There was no ankylosis of the lumbar 
spine.  Flexion of the lumbar spine was 73 degrees with pain at 
that point.  Extension was 11 degrees with pain at 11 degrees.  
Right and left lateral flexion was 18 degrees and 16 degrees, 
respectively with pain at 18 and 16 degrees, respectively.  Right 
and left rotation was 30 degrees each with pain at 30 degrees.  
The examiner stated that the "Deluca" issue involving the back 
was predominantly pain, but that appellant also had fatigue and 
lack of endurance.  It was reported that weakness and 
incoordination were not issues involving the back.  The examiner 
stated that lumbosacral disc syndrome was present, and that there 
was pain in the left lower extremity and tingling in the left 
foot, and that this involved the lumbar spine nerve L5 to S1.  

On neurologic evaluation, deep tendon reflexes in the left lower 
extremity [the Veteran was an above-the knee amputee on the 
right] were 2+ at the knee and ankle.  There was normal sensation 
to pinprick and touch.  Motor strength was within normal limits.  
Radiological studies were reviewed.  Following examination, a 
pertinent diagnosis was rendered of lumbar spondylosis with 
subjective factor of low back pain and objective factors of 
tenderness and limited motion.  

In VA outpatient clinical records dating from 2005, it was 
recorded in July 2005 that the Veteran requested a refill of 
Percocet that had last been filled in 2003.  He stated that he 
always had "a little bit of pain and usually either does not 
take anything, or may take an ibuprofen once a week."  It was 
reported that occasionally, the Veteran had severe episodes of 
pain and would take one Percocet and the pain would be relieved.  
He denied current severe pain.  The Veteran stated in February 
2008 that he worked 30 hours a week, maintained his hobbies and 
that his only real complaint was chronic back pain and left-sided 
leg pain.  In April 2008, he continued to report chronic back 
pain radiating into the hip to the knee described as dull and 
sharp of 7/10 severity.  Examination disclosed normal muscle 
bulk, positive tenderness to palpation over the right 
paraspinals, SI (sacroiliac), gluts and along the iliac crest.  
There was negative straight leg raising.  Motor strength was five 
and deep tendon reflexes were 2+.  The Veteran's back was 
examined in November 2008 where it was noted that bilateral iliac 
crests and PSISs (posterior superior iliac spine) were level.  
There was no atrophy, edema or redness.  There was mild 
tenderness to palpation of the paraspinal muscles.  Flexion was 
to 70 degrees and extension was -10 degrees.  Deep tendon 
reflexes were 2/4 and motor strength was five.  Sensation to 
light touch was intact.  The Clonus/Babinski/Hoffman signs were 
negative.  Following evaluation, it was noted that the etiology 
of pain might be secondary to hardware in the left lower 
extremity with myofascial pain and degenerative disc disease in 
the back.  Various treatment modalities were recommended, 
including lumbar stabilization.  

The Veteran was afforded an examination for VA in February 2008 
primarily for disability not pertinent to the instant appeal.  He 
reported burning, aching and sharp pain travelling from his back 
into the left toes with a pain level of nine.  He stated that 
pain could be elicited by physical activity and was relieved by 
Advil.  He said that he could function with medication at the 
time of pain.  On examination of the musculoskeletal system, it 
was reported that the Veteran's posture was within normal limits.  
Gait was noted to be antalgic.  No other specific findings 
regarding the lumbar spine were provided.  

Pursuant to Board remand, the Veteran was afforded a VA 
examination in July 2009.  It was noted that he was currently 
employed in phone sales and had lost less than a week of work 
during the previous 12-month period.  He complained of constant 
low back pain with radiation to the left lower extremity.  It was 
reported that pain occurred upon straightening the spine, 
sitting, or lying on his back, and that when he stood up, pain 
radiated and shot down to the foot, causing him to be unable to 
stand for significant periods.  The appellant indicated that pain 
was severe, constant, and daily.  It was noted that he utilized 
crutches and a wheelchair but was able to walk 1/4 mile.  The 
Veteran denied incapacitating episodes of spine pain requiring 
physician-directed bed rest. 

On examination, posture was stooped.  Gait was antalgic leaning 
toward the prosthetic leg on the right.  There was lumbar 
flattening and list but no gibbous, kyphosis, lordosis, or 
scoliosis.  It was reported that the Veteran exhibited spasm, 
guarding, pain with motion, and tenderness of the thoracic 
sacrospinalis but no weakness or atrophy.  Muscle tone was 
normal.  Pinprick, light touch and position sense were 2/2.  Left 
knee jerk was 2+(normal) and ankle jerk was 1+ (hypoactive).  
Left plantar flexion was normal.  Active motion disclosed flexion 
to 45 degrees, extension zero to 45 degrees, right and left 
lateral flexion to five degrees each, and right and left rotation 
to 20 degrees each.  It was reported that there was objective 
evidence of pain following repetitive motion, but that the 
Veteran did not have additional limitation after three 
repetitions or range of motion.  The left Lasegue's sign was 
positive.  An X-ray was obtained followed by impressions of mild 
posterior disc narrowing L1 down to L3, and mild posterior disc 
narrowing from L4 down to L5 were rendered.  The diagnosis 
following examination was intervertebral disc disease.  The 
examiner noted that the effects of the disability on occupational 
activities included decreased mobility, problems with lifting and 
carrying, difficulty reaching, lack of stamina, weakness or 
fatigue, decreased strength, lower extremity pain.  It was 
reported that he was restricted to sedentary work.  The effects 
on his usual daily activities were reported to be from moderate 
to severe.  

Legal Analysis

The Veteran appeals the initial assignment of a 10 percent 
evaluation for degenerative disc disease at L1-L5.  Of note in 
this regard is that the fact that the case was remanded by the 
Board in June 2009 because it was found that the initial VA 
examination in June 2005 was cursory.  It was noted that the 
evaluation provided insufficient detail to properly evaluate the 
severity of the service-connected lumbar spine disease.  Stated 
succinctly, the initial VA examination was inadequate.  Following 
the most recent VA examination in June 2009, as requested by the 
Board, a higher rating was granted for lumbar degenerative disc 
disease, effective from that date of the examination.

The Board points out, however, that it is impossible to state 
that the Veteran became worse as of the date of the second 
examination because the first examination was lacking in 
adequacy.  The fact that the agency of original jurisdiction did 
not recognize the inadequacy of the first examination is not a 
basis to penalize the Veteran.  Here, when all the pleadings are 
considered, we find it highly unlikely that the Veteran became 
suddenly worse on the day of the adequate examination.  Rather, 
we conclude that the second examiner's findings were better 
elucidated and more comprehensive relative to the specific rating 
criteria.  Accordingly, the Board will rely on the June 2009 
examination because it provides the best determination of the 
degree of impairment.  

In order to warrant a 20 percent evaluation for intervertebral 
disease, there must be the functional equivalent of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or a combined range of motion not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 
C.F.R. § 4.71a. Diagnostic Code 5243.  After a careful review of 
the evidence, the Board finds that criteria for a 20 percent 
rating have been met since March 18, 2005.

When examined for VA compensation and pension purposes in July 
2009, the Veteran was shown to have significantly more symptoms 
that previously indicated including a stooped posture, antalgic 
gait, lumbar flattening and list.  He exhibited muscle spasm, 
guarding, pain with motion, and paraspinal tenderness.  The left 
ankle jerk was hypoactive.  The functional equivalent of forward 
flexion was significantly reduced at 45 degrees.  It was also 
reported that there was objective evidence of pain following 
repetitive motion.  Such findings on the whole more nearly 
approximate the criteria for the 20 percent disability rating for 
intervertebral disc disease.  The Board points out, however, that 
the findings on VA examination in July 2009, or any prior 
examination or lay statement do not reflect the functional 
equivalent of impairment of forward flexion to less than 30 
degrees, nor is it demonstrated that the appellant has any 
ankylosis of the thoracolumbar spine for which a 30 or 40 percent 
disability evaluation might be conceded.  As well, the Veteran 
has denied having any incapacitating symptoms or physician-
prescribed bed rest.  Therefore, a basis for a higher rating for 
the service-connected back disorder under Diagnostic Code 5243 is 
not demonstrated.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-ups. 
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes predicated 
on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 
(1996).  The Board notes in this regard that on clinical 
examination in July 2009, it was reported that while there was 
objective evidence of pain following repetitive motion, but that 
the Veteran did not have additional limitation after three 
repetitions or range of motion.  It was reported that that the 
impact on his life and everyday activities was moderate to severe 
and included weakness and fatigue.  However, despite such 
findings and his complaints of pain, the Veteran stated on most 
recent VA examination that he continued to work least 30 hours a 
week and had lost less than a week from work during the past 12 
months.  The Board thus finds that the degree of functional 
impairment is adequately contemplated by the 20 percent 
disability evaluation for lumbar spine disability.

The Board notes that the appellant is competent to assert that he 
is worse.  Here, he displays symptoms on examination that include 
significantly reduced motion, antalgic gait, lumbar flattening 
and list, muscle spasm, guarding, pain with motion, and 
tenderness, all of which are encompassed by the 20 percent 
disability evaluation currently in effect.  Neither VA nor 
private records suggest that flexion is functionally limited to 
30 degrees, nor is it demonstrated that he has ankylosis, or 
physician-prescribed bedrest for incapacitating symptoms, which 
he has specifically denied.  The Board finds the appellant's own 
reports of symptomatology to be credible.  However, neither the 
lay nor medical evidence reflects the functional equivalent of 
symptoms required for a higher evaluation.  The Board concludes 
that the observations and findings of the neutral skilled 
professional are far more probative of the degree of current 
impairment, and such evidence is consistent with the currently 
assigned 20 percent evaluation and no more.

Based on the foregoing, the Board concludes that the symptoms 
associated with the Veteran's degenerative disc disease of the 
lumbar spine have more nearly approximated the criteria for a 20 
percent disability evaluation since the grant of service 
connection, effective March 18, 2005, and that a uniform rating 
is appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Board has also considered whether separate ratings are 
warranted based on neurological abnormalities relative to the 
site of the diseased disc.  The Veteran reports pain radiating 
into the left lower extremity.  However, as indicated previously, 
service connection has already been established for peripheral 
neuropathy of the left lower extremity associated with 
degenerative disc disease at L1-L5.  There is no lay or clinical 
evidence indicative of any other potentially related neurological 
impairment.  As such, no further basis for another separate 
rating is demonstrated at this time.  

Finally, the Board has also considered whether a higher rating 
for degenerative disc disease at L1-L5 is warranted on an 
extraschedular basis.  The potential application of 38 C.F.R. 
§ 3.321(b) (1) (2010) has been considered.  However, the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of hospitalization.  
The Board finds that the rating assigned is precisely that 
contemplated for this disability. See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Board concludes that the Veteran has not 
demonstrated such a degree of disability so as to render 
impractical the application of the regular rating schedule 
standards for each period in question.  In the absence of such 
factors, the criteria for referral for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Under the circumstance, the preponderance of the evidence is 
against a disability evaluation in excess of 20 percent for 
degenerative joint disease of L1-L5, and a higher rating is 
denied. 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).




ORDER

An evaluation of 20 percent for degenerative disc disease at L1-
L5 from March 18, 2005 to July 14, 2009 is granted subject to 
controlling regulations governing the payment of monetary awards.

An evaluation in excess of 20 percent for degenerative disc 
disease at L1-L5 from July 15, 2009 is denied.


REMAND

The Veteran asserts that he developed lung cancer for which he 
has undergone surgery as the result of asbestos exposure aboard 
ship while in the Navy, and that service connection is warranted.  

In a statement dated in March 2005, the appellant related that he 
had had the right lung lobe removed in 1994 and a "total lung 
removal" in 2003 after recurrence of cancer.  He has submitted 
statements from Dr. Cameron and Dr. Dosik attributing lung cancer 
to asbestos exposure, as well as smoking cigarettes in the former 
case.  The record indicates that the Veteran had many years of 
employment in the metals industry.  The Board notes, however, 
that all of the clinical data of record date only from VA 
outpatient records dated in December 2003, and that there are no 
medical records leading up and including the initial diagnosis 
and treatment of lung cancer or either of those surgeries.  The 
December 2003 VA clinic notes refer to right lobe resection in 
August 2003 by Dr. Cameron at UCLA Medical Center.  Authorization 
for release of clinical records from UCLA and Dr. Gharavi or 
Gharani for treatment of lung cancer in 1992 was received in 
August 2005.  However, there is no indication in the record that 
the agency of original jurisdiction attempted to retrieve those 
records from those providers.  The Board also observes that only 
brief statements have been received from Drs. Dosik and Cameron, 
but that copies of actual clinical records on which their 
conclusions may have been based have not been made available.  
The record also reflects that the Veteran submitted authorization 
to retrieve records from those providers, but there is no 
documentation in the record that this was accomplished.  The 
Board is thus of the opinion that such evidence would be helpful 
in the adjudication of the claim and a more informed decision.  
In view of such, the Board finds that a remand is appropriate to 
retrieve relevant clinical data.

Accordingly, the case is REMANDED for the following actions:

1.  Using authorization already of record, 
contact Drs. Cameron, Dosik, and Gharani, 
or Gharavi, and the UCLA Medical Center 
and request copies of the actual clinical 
records from the Veteran's treatment for 
lung cancer dating back to 1992 or 
earlier.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


